The petition by the state of Connecticut for certification for appeal from the Appellate Court, 44 Conn. App. 162 (AC 14300), is granted, limited to the following issue:
“Under the circumstances of this case, did the Appellate Court properly conclude that the defendant’s confession should have been suppressed by the trial court because (1) it was made after the defendant had *922requested counsel and (2) the subsequent communication that led to the confession was not initiated by the defendant as required by Edwards v. Arizona, 451 U.S. 477, 101 S. Ct. 1880, 68 L. Ed. 2d 378 (1981), and its progeny?”
The Supreme Court docket number is SC 15718.
Margaret Gaffney Radionovas, assistant state’s attorney, in support of the petition.
James B. Streeto, in opposition.
Decided June 25, 1997